Case: 20-40280       Document: 00515768746             Page: 1      Date Filed: 03/05/2021




               United States Court of Appeals
                    for the Fifth Circuit                              United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 5, 2021
                                     No. 20-40280                        Lyle W. Cayce
                                   Summary Calendar                           Clerk



   Erick Lawson,

                                                                   Plaintiff—Appellant,

                                           versus

   William Stephens, Individually and in his/her official capacity;
   Madeline Ortiz, Individually and in his/her official capacity,

                                                                Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:16-CV-104


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
           Erick Lawson, former Texas prisoner # 00570246, appeals the district
   court’s grant of a motion to dismiss filed by Defendant William Stephens and
   the dismissal of his 42 U.S.C. § 1983 civil rights complaint. His complaint



           *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 20-40280      Document: 00515768746           Page: 2     Date Filed: 03/05/2021




                                     No. 20-40280


   was dismissed with prejudice for lack of jurisdiction and failure to state a
   claim upon which relief can be granted, pursuant to Federal Rules of Civil
   Procedure 12(b)(1) and 12(b)(6). We review the district court’s dismissal de
   novo. See Raj v. La. State Univ., 714 F.3d 322, 327, 329-30 (5th Cir. 2013).
          In his § 1983 complaint, Lawson contended that the defendants
   violated his constitutional rights and his rights under the Americans with
   Disabilities Act (ADA) and the Rehabilitation Act (RA) when they denied
   him access to rehabilitative programs and services including a sex offender
   treatment program. Lawson’s appellate brief provides only conclusional
   accusations to support his general assertions that the defendants violated his
   constitutional rights and rights under the ADA and RA, which accusations
   are insufficient to show that he stated a claim for relief. See Ashcroft v. Iqbal,
   556 U.S. 662, 678 (2009).
          Furthermore, Lawson does not challenge the district court’s
   conclusions that (i) the Eleventh Amendment barred the recovery of
   monetary damages from the defendants in their official capacities; (ii) the
   defendants were entitled to qualified immunity; (iii) the theory of respondeat
   superior was not viable under § 1983; and (iv) relief against individual
   defendants was not available under the ADA or the RA. Although pro se
   briefs are afforded liberal construction, even pro se litigants must brief
   arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25
   (5th Cir. 1993). Accordingly, Lawson has abandoned those issues. See
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). Additionally, he fails to establish that the district court abused its wide
   discretion by declining to exercise jurisdiction over any remaining state law




                                           2
Case: 20-40280       Document: 00515768746           Page: 3      Date Filed: 03/05/2021




                                      No. 20-40280


   claims. See 28 U.S.C. § 1367(c)(3); Heggemeier v. Caldwell Cnty., Tex., 826
   F.3d 861, 872 (5th Cir. 2016).1
          The district court’s judgment is AFFIRMED.




          1
              Because of Lawson’s failures, we did not have to consider the Government’s
   letter brief’s failure to address the correct case in the brief’s Section III and IV.




                                            3